   3:20-cv-01438-JMC-PJG            Date Filed 07/07/20      Entry Number 27         Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

United States of America,                         )          C/A No. 3:20-1438-JMC-PJG
                                                  )
                               Plaintiff,         )
                                                  )
       v.                                         )
                                                  )
2019 Dodge Challenger Coupe; Daquan               )                     ORDER
Tyreek Funchess-Johnson,                          )
                                                  )
                               Defendant,         )
                                                  )
Samuel L. Funchess,                               )
                                                  )
                               Claimant.          )
                                                  )

       The United States filed a Complaint in this civil forfeiture action on April 15, 2020. (ECF

No. 1.) Claimant Samuel L. Funchess, proceeding without counsel, filed a claim asserting an

ownership interest in the subject property. (ECF No. 7.)

       The United States now moves to strike Funchess’s claim due to Funchess’s failure to file

an answer. (ECF No. 20.) Rule G(5)(b) of the Supplemental Rules for Admiralty or Maritime

Claims and Forfeiture Actions requires a claimant to serve and file an answer to the complaint or

a motion under Rule 12 of the Federal Rules of Civil Procedure within twenty-one days after filing

a claim. In light of Funchess’s pro se status, the court directs him to file an answer within fourteen

(14) days from the date this order is entered (plus three days for mail time). Funchess is warned

that failure to file an answer may result in his claim being struck pursuant to Rule G(8).

       IT IS SO ORDERED.

                                               __________________________________________
July 6, 2020                                   Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE



                                             Page 1 of 1
